DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed January 15, 2021 (hereafter the “1/15 Reply) has been entered, and Claim 7 has been canceled.  
Claims 1-6 and 8-23 remain pending, with Claims 1-5 and 11-23 withdrawn from consideration as directed to non-elected inventions.  

Information Disclosure Statement
The IDS documents filed 1/15/2021, 3/23/2021, and 5/5/2021 list U.S. Applications which include multiple documents, the number of which change over time.  Their inclusion in an IDS is as a listing of documents, without copies provided and so they have been lined through.   

Specification
In light of amendments to the specification filed with the 1/15 Reply and the disclosure of similar primer concentrations within the specification, the previous objection thereto because of informalities has been withdrawn. 

The following has not been previously presented. 
The disclosure is objected to because of the following informalities:  
page 35, ¶0041, presents “the formula y > 3E + 08x-6.974” and further states “that the nucleotide length of the random primer is represented by ‘y’ and the concentration of the random primer is represented by ‘x’”, which is contrary to amended Claim 6 and to Applicant’s statements regarding Figure 82 on pg 10 of the 1/15 Reply; 
page 117, ¶0186, presents the same inconsistency regarding “x” and “y”; and  
pg 127, ¶0216 (as amended), recites “the next-generation sequencer adopter” (emphasis added), which contains a typographical error in “adopter” and should be corrected to --adapter--.  
Appropriate explanation and/or corrections are required.

Claim Interpretation
Claim 6 has been amended to comprise 
“the steps of: 
preparing a DNA library, which is produced by a method comprising conducting a nucleic acid amplification reaction []; 
determining the nucleotide sequence of DNA fragments contained in the DNA library produced; and

which is interpreted as presenting three steps of “preparing”, “determining”, and “confirming”.  
Additionally, and as emphasized in the above quote, the claim element of “a DNA library” is presented in a product by process format and so the steps of the process (i.e. “a method comprising conducting a nucleic acid amplification reaction” are not active steps or limitations of Claim 6.  Instead, the first step of “preparing a DNA library” is interpreted as requiring a library (i.e. product) having the features implied by the process recited in the claim.  
For example, the product of “a DNA library” is interpreted as comprising “DNA fragments” that have been “produced by a method comprising conducting a nucleic acid amplification reaction” as recited in Claim 6.
In the interest of advancing prosecution, and should Applicant’s intent be to include the steps of that process as limitations in Claim 6, it is possible to revise the first step from “preparing a DNA library, which is produced by a method” to --producing a DNA library by a method--. 

Moreover, the step of “determining the nucleotide sequence of DNA fragments contained in the DNA library produced” as recited in Claim 6 is interpreted as understood by a skilled artisan to mean the act of sequencing DNA fragments contained in the DNA library.

Additionally, the step of “confirming the presence or absence of specific DNA fragments based on the nucleotide sequence” (emphasis added) as recited in Claim 6 is interpreted as understood by a skilled artisan to mean --confirming the presence or absence of particular DNA fragments based on the nucleotide sequence-- or --confirming the presence or absence of of interest based on the nucleotide sequence-- or an equivalent thereof.

Claim 6 has been amended to include multiple instances of “the concentration of the random primer is set to” (see lines 8-9, 10-11, 14-15, 16-17, 19-20, and 21-22), where “concentration of the random primer” is interpreted as referring to the “reaction solution” in line 5 of Claim 6.

Claim 6 has been amended to include two inequalities; the first is y > 3E + 08x-6.974, which is understood as “y is greater than (3 times 10 to the power of +8) times (x to the power of -6.974” based on standard convention.  In this first inequality, Claim 6 presents “x” as the number of nucleotides in a primer and “y” as the concentration (likely in M) of that primer.  
The second inequality is y < 8E + 08x-5.533, which is understood as “y is less than (8 times 10 to the power of +8) times (x to the power of -5.533” based on standard convention.  Claim 6 does not expressly define “x” and “y” in this second inequality.

Amended Claim 10 includes a step of “confirming the presence or absence of the specific DNA fragments in the genomic DNA based on the results of the nucleic acid amplification reaction” (emphasis added), which is interpreted as referring to the “genomic DNA extracted from a target organism” as recited earlier in Claim 10.  

Claim Objections – Withdrawn and Maintained and New
In light of the amendments to Claim 6, the previous objection to Claims 6-10 as dependent from withdrawn Claim 1 has been withdrawn.  
In light of the cancellation of Claim 7 and the amendments to Claim 8, the previous objections to Claims 7 and 8 because of informalities have been withdrawn.  

The following regarding Claim 6 has not been previously presented and is necessitated by amendment. 
Amended Claims 6 and 9 are objected to because of the following informalities:  
Claim 6 contains a second inequality (see lines 16-18) which includes “x” and “y” variables that are undefined, and so require definition; 
Claim 6 contains a typographical error in reciting “determining the nucleotide sequence of the DNA fragments contained in the DNA library” (emphasis added) which should recite --determining the nucleotide sequences of the DNA fragments contained in the DNA library--; and
sequence of the DNA fragments contained in the DNA library is compared with known sequence information or with the nucleotide sequence of DNA fragments contained in a DNA library” (emphasis added) which should recite --the nucleotide sequences of the DNA fragments contained in the DNA library are compared with known sequence information or with the nucleotide sequences of DNA fragments contained in a DNA library--.  
Appropriate explanations and/or corrections are required.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 6, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment.  
Amended Claim 6 recites “a random primer comprising 9 to 30 nucleotides” (emphasis added; see lines 5-6) followed by six sets of possible conditions (in contingent clauses, each starting with “when the random primer contains [ ] nucleotides”, emphasis added; see lines 8-22).  The terms “comprising” and “contains” are each properly interpreted as open to the addition of one or more nucleotides to the enumerated numbers of nucleotides (“9 to 30 nucleotides” for “comprising”, and various values for “contains”).  The phrase in lines 5-6 encompasses primers of lengths both less than and greater than 30 nucleotides, which primers are either confusingly addressed, or not addressed, in the subsequent contingent clauses in the Claim.  
For example, a “random primer” of 18 nucleotides is within the “comprising 9 to 30” range and is embraced by the first four sets of conditions because 18 is within each of “contains 8 to 10” in the first set, “contains 10 to 14” in the second set, “contains 14 to 18” in the third set, and “contains 18 to 28” in the fourth set.  Thus a skilled artisan would not know which of the four sets of conditions apply to an 18-mer.  
Additionally, a “random primer” of 31 or more nucleotides is within the “comprising 9 to 30” range and is embraced by any of the six sets of conditions.  This leaves a skilled artisan confused as to which of the six sets of conditions, or perhaps a different and unknown set, to apply to a “random primer” of 31 or more nucleotides.    
The ambiguities described above render Claim 6, as well as dependent Claims 8-10, indefinite. 
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, the phrase in lines 5-6 is interpreted as reciting --a random primer consisting of 9 to 30 nucleotides-- and each of the six contingent clauses is interpreted as reciting --when the random primer consists of [ ] nucleotides--.

Amended Claim 6 includes multiple contingent clauses starting with “when the random primer contains [ ] nucleotides” (see lines 8-20) among which the number of nucleotides overlap.  More specifically, each random primer length of 10, 14 , 18, or 28 is included in two contingent phrases and so it is ambiguous as to which contingent clause applies with primers of those lengths.  
This ambiguity renders Claim 6, as well as dependent Claims 8-10, indefinite. 

Amended Claim 6 includes multiple contingent clauses that recite “the concentration of the random primer is set to” a numerical range (see lines 8-9, 14-15, and 19-20), which are confusing because a skilled artisan would not understand how the concentration of a primer in a reaction solution can be “set to” a range of values.    
This ambiguity renders Claim 6, as well as dependent Claims 8-10, indefinite. 
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, the quoted phrase is interpreted as reciting --the concentration of the random primer is 

Amended Claim 6 includes two contingent clauses (see lines 10-13 and 16-18) which recite “the concentration of the random primer is set to 100 M or less” and “the concentration of the random primer is set to 4 M or more”, respectively, followed a limitation that “said concentration is defined by” a formula based on primer length.  This word arrangement in each clause is ambiguous as to which limitation regarding primer concentration applies in each clause.  
This ambiguity renders Claim 6, as well as dependent Claims 8-10, indefinite. 

The term "specifically amplifying" in Claim 10, line 3 is a relative term which renders the claim indefinite.  The term "specifically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term is used in the context of “a pair of primers for specifically amplifying the specific DNA fragments”, which would be understood by a skilled artisan to refer to primers for the *specific* amplification of “the specific DNA fragments” relative to other DNA sequences.  Therefore, Claim 10 is ambiguous as to what primers are within, and are beyond, the scope of the claim because s/he would not know what primer sequences would not amplify other DNA sequences that are not defined within the claim. 
This ambiguity renders Claim 10 indefinite. 

Claim Rejections - 35 USC § 101 – Withdrawn and New
In light of amendments to Claim 6 and the cancellation of Claim 7, the previous rejection of Claims 6-10 under 35 U.S.C. 101 has been withdrawn.

The following rejection has not been previously presented and is necessitated by amendment.
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 8-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The step of “confirming the presence or absence of specific DNA fragments based on the nucleotide sequence” (emphasis added) at the end of Claim 6 (and as further defined in Claims 8 and 9), as well as the step of “confirming the presence or absence of the specific DNA fragments in the genomic DNA based on the results of the nucleic acid amplification reaction” (emphasis added) at the end of Claim 10, are where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in the act of “confirming” the presence or absence of a DNA sequence as a “marker”.  Moreover, Claim 9 recites the “nucleotide sequence of the DNA fragments contained in the DNA library is compared with
Moreover, and to the extent that “presence or absence of” specific DNA fragment(s) and nucleotide sequences “of the DNA fragments” as present in Claims 8-10 involve naturally occurring polynucleotide sequences as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those sequences naturally occur and/or exist.  
These judicial exceptions are not integrated into a practical application because the prior steps of “preparing” and “determining the nucleotide sequence” in Claim 6, as well as the preceding steps in Claim 10 of “preparing a pair of primers” and “conducting a nucleic acid amplification reaction”, are i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), each of Claims 6 and 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in the claims are only directed to the obtaining of polynucleotide sequence data from naturally occurring genomic nucleic acid sequences and making nucleic acid fragments for the subsequent steps of “confirming” in each of Claims 6 and 10.  
And regarding ii), those preceding steps in Claims 6 and 10 are the routine methodology of amplifying and sequencing genetic material (i.e. nucleic acids) as part of the analysis of polynucleotide sequences within the genetic material, which are a particular technological environment or field of use at least as disclosed by Kamberov et al. (US 2013/085083 A1 as previously cited and as applied in the rejection based on prior art below).  
Accordingly, Claims 6 and 8-10 are directed to patent ineligible subject matter.

Response to Applicant Arguments
Applicant’s arguments in the 1/15 Reply have been fully considered to the extent they apply to the instant rejection and with the totality of the record.  They are not persuasive. 
On page 13 of the Reply, Applicant argues 1) that the claimed method as a whole is not “something that can be performed in the mind, or occurs in nature”; 2) that the claimed method is an improvement “upon prior conventional techniques” for amplifying nucleic acid fragments; and 3) that “any judicial exception is sufficiently integrated into a tangible nucleic acid synthesis method to thereby improve a specific technology (e.g., DNA library generation)”.   
Argument 1) is not persuasive because the instant rejection is not based upon the claimed method as entirely performed in the mind or occurring in nature.  Argument 2) is not persuasive because it is not clear that the invention as claimed necessarily provides any improvement over conventional techniques in view of the anticipation and obviousness rejections set forth below, and issues of indefinite scope as discussed above. 
Argument 3) is not persuasive because contrary to Applicant’s argument, the acts of “confirming the presence or absence of” nucleic acid sequences (in Claim 6) and nucleic acid fragments (in Claim 10) are simple steps performed on the results of “DNA library generation” rather than being integrated into the practical application of generating DNA libraries.  
On page 14, Applicant argues that the claimed methods are eligible because they “include an ‘inventive concept’” based upon non-routine and non-conventional activity.  This is not persuasive because the alleged inventiveness is negated by the prior art applied below. 

Claim Rejections - 35 USC § 102 – Withdrawn and Maintained
In light of its cancellation, the previous rejection of Claim 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamberov et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamberov et al. (US 2013/085083 A1 as previously cited).  
Regarding Claims 6, 9 and 10 generally, Kamberov et al. teach a method of producing a whole genomic library with an amplification reaction using genomic DNA and a concentration of “about 0.5 – about 30 
More specifically, Kamberov et al. teach using the amplified genomic material in the detection and “analysis of 30 exemplary human STS markers following whole genome amplification with exemplary degenerate pyrimidine YN primers” (see pg 14, ¶0121; Figures 6A and 6B; and pgs 25-27, Example 2), which corresponds to “preparing a DNA library” as presented in Claim 6.  And they teach the detection as “10ng of amplified DNA were used for PCR analysis of STS markers” (ibid), which corresponds to the “preparing a pair of primers” and “conducting a nucleic acid amplification reaction using [ ] the pair of primers” in Claim 10.  
Kamberov et al. also teach a method of “sequencing a genome” starting with primers having a sequence comprising “in a 5' to 3' orientation a constant region and a variable region; subjecting said DNA molecule/primer mixture to a polymerase, under conditions wherein said subjecting steps generate a plurality of DNA molecules [i.e. fragments] comprising the constant region at each end; and amplifying a plurality of the DNA molecules through polymerase chain reaction” followed by sequencing the amplified DNAs to produce “a substantially complete contig of the genome” (see pg 13, ¶¶0103-0105), which corresponds to “determining the nucleotide sequence of DNA fragments” in Claim 6.  
Regarding Claim 9, Kamberov et al. teach comparing genomic sequences between different methods, including “in sensitivity and in representation of genomic markers” (see e.g. pgs 15-16, ¶0141, Figures 26A and 26B, and pg 31, Example 13, as well as pg 17, ¶¶0171 and 0173, and Figures 55, 57A and 57B). 
In light of the foregoing, Kamberov et al. anticipate Claims 6, 9 and 10.  

Response to Applicant Arguments
Applicant’s arguments in the 1/15 Reply have been fully considered with the totality of the record and found not persuasive. 
On pages 14-15 of the Reply, Applicant argues 1) that Kamberov et al. do not disclose or suggest the nucleic acid amplification reaction conditions in Claim 6; and 2) that Kamberov et al. “discloses 28-mer to 34 –mer of a random primer at a concentration of 3.5-35 M [and] this concentration does not meet the particular criteria recited in amended Claim 6” (emphasis in the original).  Argument 1) is not persuasive because as explained in the above Claim Interpretation section, the steps of the process (i.e. “a method comprising conducting a nucleic acid amplification reaction” are not active steps or limitations of Claim 6.
Argument 2) is not persuasive because lines 19-20 of Claim 6 recite “when the random primer contains 28 to 29 nucleotides, the concentration of the random primer is set to 6 to 10 M” (emphasis added).  So because the 28-mer of Kamberov et al. is a primer containing “28” nucleotides as recited in Claim 6, and the concentration from 3.5 to 35 M includes a concentration from “6-10 M”, also as recited in Claim 6, Kamberov et al. teaches the conditions of Claim 6.  

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamberov et al. as applied to Claims 6, 9 and 10 under 35 U.S.C. 102(a)(1) and 102(a)(2) above in view of Van Euk et al. (WO 2007/114693 A2 as previously cited).
As an initial matter, it is noted that both cited documents relate to the amplification and use of genomic DNA libraries as a common field of endeavor. 
The teachings of Kamberov et al., including those regarding sequencing, have been described above.  
Kamberov et al. do not teach use of the number of sequencing reads to confirm the presence or absence of a DNA marker.
Van Euk et al. teach a method of identifying nucleic acid fragments by sequence with use of amplification of fragments, sequencing at least part of the sequence of the fragments, and identifying the presence or absence of a fragment based on its sequence (see e.g. pg 10, line 16, thru pg 11, line 25).  They further teach use of redundancy (i.e. multiple sequencing reads that align to, or cover, a particular sequence) and sequencing technology capable of “40.000.000 reads of about 25 bp each, totalling a staggering 1 billion bp in one single run” which allows for identification of their fragments (see pg 11, line 37, to pg 12, line 17).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kamberov et al. to include use of redundancy and sequencing reads, as taught by Van Euk et al., as a means to identify the presence or absence of a DNA marker, with the reasonable expectation of successfully modifying the Kamberov et al. method to utilize sequence read information, such as that provided by “next generation sequencing (NGS), without surprising or unexpected results.  Additional motivation for the modification is provided by the skilled artisan’s recognition that multiple reads (i.e. coverage) of a sequence increases confidence regarding determinations of the presence of the sequence.  
Additional rationales for the modification is provided by the skilled person’s recognition of the change as simply combining prior art elements according to known methods to yield 

Response to Applicant Arguments
Applicant’s arguments in the 1/15 Reply have been fully considered with the totality of the record and found not persuasive. 
On pages 16-17 of the Reply, Applicant argues 1) that Van Euk et al. do not remedy the alleged deficiencies of Kamberov et al.; and 2) that because Van Euk et al. do not teach amplification with a random primer and genomic DNA as a template and so is a “disparate disclosure” relative to Kamberov et al., such that a person having ordinary skill in the art (PHOSITA) would not have combined the teachings of the two as alleged in the rejection. 
Argument 1) is unpersuasive because the alleged deficiencies of Kamberov et al. have been addressed above. 
Argument 2) is unpersuasive because as noted in the statement of rejection above, the two cited documents relate to the amplification and use of genomic DNA libraries as a common field of endeavor.  Therefore, a PHOSITA would have considered the teachings of the two documents together, and would have been motivated to arrive at the method of Claim 8 as explained in the statement of the rejection above. 

Double Patenting – Withdrawn and New
In light of amendments to Claim 6 and the cancellation of Claim 7, the previous provisional rejection of Claims 6 and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of copending Application No. 16/314,274 in view of Van Euk et al. (cited above) has been withdrawn. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/314,274 (hereafter the ‘274 reference application).  
This provisional rejection has not been previously presented and is necessitated by amendment.
Claim 8 of the ‘274 reference application (as amended June 15, 2021) anticipates instant Claim 6.  
Lines 3-19 of claim 8 recite “conducting a polymerase chain reaction [ ] using genomic DNA as a template, to obtain DNA fragments”, which corresponds to the first step of “preparing a DNA library” of DNA fragments in instant Claim 6.
Line 20 of claim 8 recites “determining the nucleotide sequence of the obtained DNA fragments”, which corresponds to the second step of “determining the nucleotide sequence of DNA fragments” in instant Claim 6. 
Lines 21-22 of claim 8 recite “producing a DNA probe for detecting a DNA fragment contained in said conducting step, on the basis of the nucleotide sequence of the DNA fragments”, which corresponds to the third step of “confirming the presence [ ] of specific DNA fragments based on the nucleotide sequence” in instant Claim 6 because “producing a DNA probe” according to claim 8 requires use of a sequence of a DNA fragment of claim 8 and use of that sequence confirms its presence in a DNA fragment. 
In light of the above, instant Claim 6 is unpatentable over claim 8 of the ‘274 reference application because claim 8 anticipates instant Claim 6.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant Arguments
Applicant’s arguments in the 1/15 Reply have been fully considered with the totality of the record and found not persuasive. 
On page 17 of the Reply, and with respect to the previous (now withdrawn provisional rejection), Applicant argues that the second and third steps of instant Claim 6 “are not recited in Claims 8 and 10 of the ‘274 Application”.  This is not persuasive because as explained in the above statement of rejection, claim 8 of the ‘274 reference application anticipates instant Claim 6.  Whether claim 8 recites the language of instant Claim 6 does not alter the anticipation of instant Claim 6 by claim 8.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635